DETAILED ACTION
Claim 11 rejected under 35 USC § 112(b) as indefinite.
Claims 1-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the trademarks AIRBNB and VBRO. MPEP 2173.05(u) states that if a "trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph . . . The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product."


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Jimenez, U.S. PG-Publication No. 2013/0275281 A1, in view of Sarver, U.S. PG-Publication No. 2014/0074672 A1, further in view of Chada et al., U.S. PG-Publication No. 2016/0085827 A1.

Claim 1
	Jimenez discloses a non-transitory computer-readable storage media encoded with a computer program including instructions executable by a processor to create an application to detect an improper homeowner exemption for a real estate property. Jimenez discloses "a method for detecting invalid homestead exemptions." Jimenez, ¶ 41.
	Jimenez discloses the application comprising: a) a parameter setting module that defines a data set to be evaluated. The method uses "parcel characteristics" (i.e. data set to be evaluated) "to determine the homestead exemptions most likely to be fraudulent." Id. at ¶ 35. The method will "compute parcel characteristics based upon the real property information, wage information, and demographic information." The method will weigh the parcel characteristics "based upon certain factors," wherein the "factors … may be configured or modified" (i.e. parameters may be configured or modified). Id. at ¶¶ 46-48.
	Jimenez discloses b) a plurality of data ingestion interfaces, each interface connecting to a unique external data source, each interface configured to perform a data mining task process to its data source to detect one or more improper homeowner exemption indicia within the data set. In one embodiment, "the weighted parcel characteristics are … compared against public records," such as "tax roll information," "residency information," "utility bills, rental licenses, vacant home registries, or other available sources of information." Id. at ¶ 49. Jimenez discloses that "[i]nformation relevant to [a] homestead exemption is then collected from public sources." Further, "data is gathered which may bear upon whether or not properties in the area are more likely to have invalid homestead exemptions" (i.e. improper homeowner exemption indicia), "this data being "publicly available information including vacancy rates, rental rates, unemployment rates, foreclosures, sales price drops, and other related information." Id. at ¶ 54.
	Jimenez discloses c) an improper homeowner exemption detection module that applies a[n] … algorithm to identify an initial candidate based on the improper homeowner exemption indicia within the data set. The method will "gather public information for parcels in [a] target area to determine parcels with a higher likelihood of having invalid homestead exemptions." Id. at ¶ 51 
	Jimenez discloses d) a homeowner exemption probability calculation module that calculates a probability that the initial candidate has an improper homeowner exemption. After collecting the publicly available information, "the parcels are ranked or weighted based upon the data gathered," wherein the "ranking will preferable order the parcels most likely to receive invalid homestead exemptions" (i.e. higher ranking equates to a higher probability calculation). Id. at ¶ 55.
	Jimenez discloses sending an indication of the data to provide an alert that the improper homeowner exemption event has occurred. Jimenez discloses that the method will report information to a user of parcels having a higher likelihood of having invalid homestead exemptions. Id. at ¶ 51.
	Jimenez does not expressly disclose e) a validation module that accepts verified data regarding the homeowner exemption and feeds back the verified data to the improper homeowner exemption probability calculation module.
	Sarver discloses e) a validation module that accepts verified data regarding the homeowner exemption and feeds back the verified data to the improper homeowner exemption probability calculation module. Sarver discloses "an investigative tool designed to automatically validate individual homestead exemptions." Sarver, ¶ 7. The tool calculates an "HEV Score" that "is a numerical figure that quantifies the risk that a particular citizen does not like tin the home that s/he is purported to live in as their primary residence." Id. at ¶ 32.  The homestead exemption is compared with public records including the "Office of Motor Vehicles," a "Tax Assessor," and "voter roll/registration." All flagged properties "are automatically analyzed and listed as potential Homestead Exemption violators using a Confidence Scoring System." Id. at ¶¶ 39-55. Sarver discloses that records indicating mid-range confidence scores are identified for "manual review" (i.e. validation). The manual review requires "individual scrutiny which would include other internet searches, possible mailings, data acquisition from local utility companies and other methods for determining whether [the] record is valid." After the manual review, the "confidence Score is recalculated" (i.e. verified data fed back into the improper homeowner exemption probability calculation module).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for detecting an invalid homestead exemption of Jimenez to incorporate the manual review of invalid homestead exemptions as taught by Sarver. One of ordinary skill in the art would be motivated to integrate the manual review into Jimenez, with a reasonable expectation of success, in order to increase the accuracy of determining invalid homestead exemptions. See Sarver, ¶ 74 ("Manual Reviews are performed … in order to complete or correct record data").
	Jimenez-Sarver does not expressly disclose a machine learning algorithm; and e) a validation module that accepts verified data regarding the homeowner exemption and feeds back the verified data to the improper homeowner exemption probability calculation module to improve its calculation over time.
	Chada discloses a machine learning algorithm. Chada discloses a "data mining system: that "may analyze, verify, and cross check a person of interest's information, such as travel, financial, vital, and law enforcement records to identify patterns indicative of fraud," wherein the "data mining system may then build a person of interest profile based on verifiable intelligence determined from all available institutional and open-source data feeds, including social media." Chada, ¶ 103. The "data mining system … used to determine fraud" uses "pattern detection on historical and correlating factors in datasets to determine potential fraud." Id. at ¶ 122. Data analysis is performed using "a machine learning algorithm module 608" that "may detect patterns in the data." Id. at ¶ 73.
	Chada suggests e) a validation module that accepts verified data regarding the homeowner exemption and feeds back the verified data to the improper homeowner exemption probability calculation module to improve its calculation over time. Chada discloses that the machine learning algorithm "may detect patterns in the data" and the detected "patterns may be applied to future data." Id. at ¶ 73. The method uses "a combination of rules engine and artificial intelligence scheme to detect threat patterns within large datasets," and "learns to filter data noise and refine queries to prioritize the most relevant results." Id. at ¶ 100. The machine learning analysis "may detect patterns" and "determine a probability for an occurrence of an event" (e.g. an invalid homestead exception event). See Id. at ¶ 125.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invalid homestead exemption method of Jimenez-Sarver to incorporate a machine learning algorithm to detect fraud patterns taught by Chada. One of ordinary skill in the art would be motivated to integrate the machine learning algorithm into Jimenez-Sarver, with a reasonable expectation of success, in order to "make the most informed decision in real time" and to refine queries of invalid exemptions "to prioritize the most relevant results." See Chada, ¶ 100.

Claim 2
	Jimenez discloses wherein the data set is defined by at least one of a street address, a parcel, a street, a lot, a zip code, a county, a state, an area drawn on a map, an area within a set radial distance from a location, coordinates set by one or more satellites, an area within a set driving distance of a location, a GPS point, an area code, or an area defined by at least three GPS points. Jimenez discloses that the method "may weight the parcels in a geographic area by determining a target area with a higher likelihood of invalid homestead exemptions." Jimenez, ¶ 50.

Claim 3
	Jimenez discloses wherein the data mining task process comprises a natural language process, numerical data mining process, a photographic data mining task process, or any combination thereof. Jimenez discloses that the method may "compare the tax information and residency data to find matching addresses that have homestead exemptions," wherein "those properties with anomalies among the tax information, residency data, and homestead exemptions claims may be flagged or subjected to further review." Id. at ¶ 59. Finding 'matching addresses' is a natural language process. Further, the method "may determine an area with a higher likelihood of invalid based upon vacancy rates, rental rates, unemployment … sales price drops, and other similar information." Id. at ¶ 50. Vacancy rates, rental rates, unemployment rates, and price drops are represented using numerical data.

Claim 4
	Chada discloses wherein the natural language task process comprises syntax interpretation, semantic interpretation, discourse interpretation, speech interpretation, or any combination thereof.  Chada discloses using a natural language processor 714 "to process any natural language data" and "determine semantic information from the received natural language." Chada, ¶ 79. Chada discloses that the data analysis module uses a "natural language processing toolset[]" to perform lemmatization (i.e. syntax interpretation). Id. at  ¶ 112. Chada discloses an embodiment wherein sentiment analysis is performed (i.e. semantic interpretation). Id. at ¶¶ 110-115. Chada discloses querying one or more sources for data "that is to be processed for summarization" (i.e. discourse interpretation). Id. at ¶ 148.

Claim 5
	Chada discloses wherein the syntax interpretation comprises lemmatization, morphological segmentation, part-of-speech tagging, parsing, sentence boundary disambiguation, stemming, word segmentation, terminology extraction, or any combination thereof. Chada discloses that the data analysis module uses a "natural language processing toolset[]" to perform lemmatization (i.e. syntax interpretation). Id. at  ¶ 112.

Claim 6
	Chada discloses wherein the semantic interpretation comprises lexical semantics, machine translation, named entity recognition, natural language generation, natural language understanding, optical character recognition, question answering, recognizing textual entailment, relationship extraction, sentiment analysis, topic segmentation, word sense disambiguation, or any combination thereof. Chada discloses an embodiment wherein sentiment analysis is performed (i.e. semantic interpretation). Id. at ¶¶ 110-115.

Claim 7
	Chada discloses wherein the discourse interpretation comprises automatic summarization, coreference resolution, discourse analysis, or any combination thereof. Chada discloses querying one or more sources for data "that is to be processed for summarization" (i.e. discourse interpretation). Id. at ¶ 148.

Claim 9
	Jimenez discloses wherein the external data source comprises city property records, county property records, city permit records, county permit records, post office address database, state business records, historical real estate listings, rental listings, demolition orders, dumpster orders, portable restroom orders, customer account information from third party companies, social media, phone records, address records, historical credit card history purchase records, satellite images, tax records, street views, online photographs, online videos, signs outside a property, demolition orders, dumpster orders, portable restroom orders, the Internet, or any combination thereof. In one embodiment, "the weighted parcel characteristics are … compared against public records," such as "tax roll information," "residency information," "utility bills, rental licenses, vacant home registries, or other available sources of information." Jimenez, ¶ 49. Jimenez discloses that "[i]nformation relevant to [a] homestead exemption is then collected from public sources." Further, "data is gathered which may bear upon whether or not properties in the area are more likely to have invalid homestead exemptions" (i.e. improper homeowner exemption indicia), "this data being "publicly available information including vacancy rates, rental rates, unemployment rates, foreclosures, sales price drops, and other related information." Id. at ¶ 54.

Claim 10
	Sarver discloses wherein the detection of one or more improper homeowner exemption indicia comprises a water usage change, electricity usage change, gas usage change, street parking occupancy change, driveway parking occupancy change, package delivery frequency change, window adjustment frequency change, visible room light frequency change, a street-
side trash can placement frequency change, a mailbox flag status frequency change, a garage
door status frequency change, or any combination thereof. Sarver discloses that manual review includes "data acquisition from local utility companies … for determining whether [a] record is valid or needs [the] Homestead Exemption removed." Sarver, ¶ 61.

Claim 11
	Chada, in view of Jimenez, suggests wherein the external data source comprises a home leasing website, AirBnB, VRBO, or any combination thereof. Chada discloses that "the data sources may include websites." Chada, ¶ 36. Jimenez discloses that residency information "may be derived from … rental licenses" and "rental rates." Jimenez, ¶ 49. One of ordinary skill in the art would recognize that rental licenses and rental rates could be obtained from a home leasing website.

Claim 12
	Sarver discloses wherein the improper homeowner exemption indicia comprises a number of properties a person owns, a number of homeowner exemptions made, a number of rental properties listed, a period of time one or more of the number of rental property was listed, a time of the year one or more of the number of the rental property was listed, or any combination thereof. Sarver discloses that discrepancies include "other properties owned by citizen, and multiple properties owned by a citizen with current Homestead Exemption(s)." Sarver, Figure 5; See Also ¶ 45 ("have multiple properties"); ¶ 88 ("parents would own multiple properties with full Homestead Exemptions").

Claims 13-17
	Claims 13-17 recite a system configured to perform the instructions stored on a medium recited in claims 1-3 and 9-10. Accordingly, claims 13-17 are rejected as indicated in the rejection of claims 1-3 and 9-10.

Claim 18
	Sarver, in view of Chada, suggests wherein the improper homeowner exemption indicia comprises a frequency of phone calls, a frequency of credit card purchases, or any combination thereof. Sarver discloses using "bank account data" to obtain information "for tracking a user of an exemption law." Sarver, ¶ 97. Chada discloses that the data source(s) "may include a bank account and/ or a credit card account" including transactional data. The data mining system can monitor financial transactions to determine spending patterns. Chada, ¶¶ 136; 139.

Claims 19-20
	Claims 19-20 recite a method comprising steps corresponding to the instructions stored on a medium recited in claims 1-2. Accordingly, claims 19-20 are rejected as indicated in the rejection of claims 1-2.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez, in view of Sarver, further in view of Chada, further in view of Wasserblat et al., U.S. PG-Publication No. 2006/0285665 A1.

Claim 8
	Wasserblat discloses wherein the speech interpretation comprises speech recognition, speech segmentation, text-to-speech, or both. Wasserblat discloses a "method for detecting interactions capturing fraud attempts." Wasserblat, ¶ 6. The fraud detection method comprises capturing "all or part of the interactions associated with a customer" and filtering the calls "using "speech to text." Id. at ¶ 20. A speech to text engine combined with risk analysis engine for "determining the risk associated with an interaction." Id. at ¶ 21.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for detecting homestead exemption fraud of Jimenez-Sarver-Chada to incorporate analyzing speech interactions for fraud as taught by Wasserblat. One of ordinary skill in the art would be motivated to integrate analyzing speech interactions for fraud into Jimenez-Sarver-Chada, with a reasonable expectation of success, in order to incorporate speech transactions "to shorted the time it takes to expose additional fraud actions and fraud attempts." Wasserblat, ¶ 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        June 16, 2022